 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   DAVID DEL TORO,                            Case No. CV 16-03624 RSWL (RAO)
12                      Petitioner,
13         v.                                   ORDER ACCEPTING FINDINGS,
                                                CONCLUSIONS, AND
14   RAYMOND MADDEN,                            RECOMMENDATIONS OF
                                                UNITED STATES MAGISTRATE
15                      Respondent.             JUDGE
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
18   records and files herein, and the Magistrate Judge’s Report and Recommendation.
19   The Court has further engaged in a de novo review of those portions of the Report
20   and Recommendation issued on June 25, 2018, to which Petitioner has objected.
21   The   Court   hereby   accepts   and   adopts the findings, conclusions, and
22   recommendations of the Magistrate Judge. IT IS ORDERED that the Petition is
23   denied, and Judgment shall be entered dismissing this action with prejudice.
24

25   DATED: 10/12/2018
26                                          s/ RONALD S.W. LEW
                                            RONALD S. W. LEW
27                                          UNITED STATES DISTRICT JUDGE
28
